Citation Nr: 1119721	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-17 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss.

2.  Entitlement to an increased rating for hepatitis C, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to October 1979.

This claim comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  A Notice of Disagreement was filed in July 2006, a Statement of the Case was issued in May 2007, and a Substantive Appeal was received in June 2007.  

The Veteran testified at a hearing before the Board in March 2011.  The Board notes that additional evidence was submitted at the Board hearing along with a waiver of RO review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the March 2011 Board hearing, the Veteran testified that he is treated for hepatitis C at the Red Clinic.  The Board believes that an attempt to obtain these records should be made.

During the March 2011 Board hearing, the Veteran testified that his service-connected hearing loss and hepatitis C disabilities have worsened since his last VA examinations in April 2006.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  Thus, on remand, the RO/AMC should schedule the Veteran for new VA examinations with regard to the hearing loss and hepatitis C issues.

Accordingly, the case is REMANDED for the following actions:

1.  Based on the Veteran's statements at the March 2011 Board hearing, the RO should obtain treatment records from the Red Clinic.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file. 

2.  The RO should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination to ascertain the current severity of his hepatitis C.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria.  

3.  The RO should make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiological examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examination should include all indicated audiometric studies.

a) The examiner is requested to discuss whether the Veteran's hearing loss renders the Veteran unable to engage in substantially gainful employment, and the examiner should describe the effect of hearing loss on the Veteran's occupational functioning and daily activities, supporting such opinion with reference to manifested symptomatology and limitations.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

b) If the examiner cannot express any of the requested opinions, the examiner should explain the reasons therefore, to include whether additional records and/or diagnostic studies would be helpful in providing an opinion, and/or whether the opinion(s) cannot be provided because the limits of medical knowledge have been exhausted.

4.  After completion of the foregoing, readjudicate the claims of increased ratings for hepatitis C and hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


